DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-19, 21, 22 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-19, 21, 22  are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method for treating cancer, as recited, it does not reasonably provide enablement for preventing cancer, as recited.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: 
(1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  
The nature of the invention: The instant invention pertains to a method of treating, preventing or ameliorating cancer in a subject, the method comprising administering to a subject in need of such treatment, a therapeutically effective amount of a selective inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1), or a pharmaceutically acceptable salt or solvate thereof, wherein the subject is suffering from or at risk of osteoporosis or requires a long-term therapy. 
The relative skill of those in the art: The relative skill of those in the art is high. The examiner notes that the knowledge and level of skill in this art would not permit one skilled in this art to assert a preventive therapeutic mode of administration and the skilled artisan could not immediately envisage the invention claimed.  
The breadth of the claims: The instant claims are deemed very broad since these claims reads on a method of treating, preventing or ameliorating cancer in a subject, the method comprising administering to a subject in need of such treatment, a therapeutically effective amount of a selective inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1), or a pharmaceutically acceptable salt or solvate thereof, wherein the subject is suffering from or at risk of osteoporosis or requires a long-term therapy.
Regarding the Wands factor (4) the predictability or unpredictability of the art:
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses preventing all or any cancer or tumor in any patient, individual or subject by  have a single recognized cause.   Applicant claims are drawn to method for preventing cancer, comprising administering a therapeutically effective amount of a selective inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1), or a pharmaceutically acceptable salt or solvate thereof, which is not generally known to exist in this art; additionally, the disclosure is silent with regard to that which makes up and identifies the claimed method for preventing the said cancer, which is seen to be lacking a clear description via art recognized procedural and methodological steps.  For example, a cancer such as prostate cancer is one of the most common types of cancer in men and is the second leading cause of death of males in the US. Diagnosis of prostate cancer is established when cancer cells are identified in prostate tissue obtained via biopsy. Treatment options for prostate cancer include observation, radiation therapy, surgery, hormone therapy, and chemotherapy.  Moreover, the cause of prostate cancer is unknown, but the cancer.  The risk (predisposing) factors for prostate cancer include advancing age, genetics (heredity), hormonal influences, and such environmental factors as toxins, chemicals, and industrial products. The chances of developing prostate cancer increase with age. Also, recent evidence has suggested that sexually transmitted infections are risk factors for developing prostate cancer. Men with a history of sexually transmitted infections have a 1.4 times greater chance of developing prostate cancer as compared men without this history. Although still unproven, environmental factors, such as cigarette smoking and diets that are high in saturated fat, seem to increase the risk of prostate cancer. There is also a suggestion that obesity leads to an increased risk of having more aggressive, larger prostate cancer, which results in a poorer outcome after treatment. Additional substances or toxins in the environment or from 
That is, occurrence of prostate cancer which is characterized as being unpredictable, does not have a single recognized cause. Thus, prostate cancer is recognized as having many contributing factors.  The aforementioned are only a few of the factors that promote prostate cancer in patients or people.  
Applicant has not provided a description as to how any cause (like the aforementioned) can be prevented, much less a description of how the said conditions can be prevented.  
Thus, the skilled artisan would view the prevention of cancer (which is characterized as having many contributing factors and causes) in an individual, patient or subject by administering the specific composition or compound herein, as being highly unpredictable. 
In regard to these Wands factors, (6) the amount of direction or guidance presented;  (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary:
Moreover, it is noted that the specification provides no working examples relating to the prevention of cancer. 
Thus, the specification fails to provide clear and convincing evidence in sufficient support of the said compound or composition being able to prevent cancers or tumors in an individual, patient or subject as recited in the instant claims. As a result, it necessitates one of skill to perform an exhaustive search for the embodiments of preventing cancer or tumor by administration of said composition as recited in the instant claims suitable to practice the claimed invention.  The specification provides insufficient guidance with regard to these issues and provides no working 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors, and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-6, 8-10, 12, 16-18, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. (WO 2015048718 A2; of record) in view of Mincey et al. (Mayo Clin Proc. 2000;75:821-829).
Claim 1 is drawn to a method of treating, preventing or ameliorating cancer in a subject, the method comprising administering to a subject in need of such treatment, a therapeutically effective amount of a selective inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1), or a pharmaceutically acceptable salt or solvate thereof, wherein the subject is suffering from or at risk of osteoporosis or requires a long-term therapy.
Bellacosa et al. disclose that a method of treating or ameliorating cancer in a subject, the method comprising administering to the subject, an amount of an effective amount of an agent that inhibits the expression of thymine DNA glycosylase (TDG) or an amount of an agent that inhibits biologic activity of TDG (see page 3, 2nd paragraph). Furthermore, Bellacosa et al. disclose that the cancer can include breast cancer, prostate cancer, ovarian cancer, pancreatic cancer, melanoma, colon cancer, recto-sigmoid colon cancer, lung cancer, and brain cancer, including glioblastoma (see page 3, 2nd paragraph). Also, Bellacosa et al. disclose that the agent or compound can be aurothioglucose (see page 4, 1st paragraph).
The difference between Applicant’s claimed method and the method of Bellacosa et al. is that Bellacosa et al. do not disclose that the compound or agent is an inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1) and that the subject is suffering from or at risk of osteoporosis.
However, Bellacosa et al.’s compound or agent (aurothioglucose) is the same as Applicant’s compound or agent and should inherently also be an inhibitor of DNA-binding to poly (ADP-ribose) polymerase 1 (PARP1). 

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al. and Mincey et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
It should be noted that it is obvious to expect Bellacosa et al.’s compound or agent which is the same as Applicant’s compound or agent to inherently exhibit the same inherent property of not inhibiting the other functions of PARP1 besides DNA-binding such as a function of PARP1 that comprise PARPI’s role in a cellular response to oxidative stress independent of DNA damage. Also, it should be noted that it is obvious to expect Bellacosa et al.’s compound or agent which is the same as Applicant’s compound or agent to inherently exhibit the same inherent property of not inhibiting or blocking the NAD+ binding site of PARP1 and also to be is an 
Furthermore, it is obvious to use an agent as that taught by Bellacosa et al. in combination with Bellacosa et al.’s compound or agent aurothioglucose, to treat said breast cancer such as doxorubicin which is known to be a drug that damages DNA and also used and known to have the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, and especially since Bellacosa et al. disclose that combination of said agents can be used.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claim 1, and further in view of Tian et al. (Hindawi Publishing Corporation BioMed Research International, Volume 2014, Article ID 453012, 9 pages).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the subject is suffering from rheumatoid arthritis.
Tian et al. disclose the risk of breast cancer is increased in non-Caucasians patients with rheumatoid arthritis (RA) while it decreased in Caucasian population, hospital-based case subjects, and A3 group. Such relationship may provide preference for risk of breast cancer in different population (see abstract). Furthermore, Tian et al. compare the incidence of breast cancer in patients with RA (see page 1, right col., 1st paragraph).  Also, Tian et al. disclose that RA patients with breast cancer (see page 2, left col., 2nd paragraph, 2.2).

One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Tian et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or a subject suffering from rheumatoid arthritis, comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claim 1, and further in view of Muss et al. (The New England Journal of Medicine, 1991; 325:1342-1348).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the subject require a long-term therapy that is maintenance therapy.
Muss et al. disclose using or applying a maintenance therapy (continued treatment with cyclophosphamide, methotrexate, and fluorouracil) to treat women with metastatic breast cancer (see abstract). 

One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Muss et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. or that requires long-term therapy that is maintenance therapy as taught by Muss et al., comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claims 1 and 21, and further in view of Bedognetti et al. (Breast Care 2016;11:108-115).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that Bellacosa et al. compound or agent is used in combination with a checkpoint inhibitor.
Bedognetti et al. disclose or suggest that checkpoint inhibitor-based immunotherapies alone and in combination with other treatment options can be used to breast cancer (see abstract). 

One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Bedognetti et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al., comprising administering to the said subject or patient Bellacosa et al.’s compounds or agents aurothioglucose and doxorubicin (a drug that damages DNA), and also to use them it in combination with a checkpoint inhibitor as taught by Bedognetti et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, and especially since Bellacosa et al. disclose that aurothioglucose and doxorubicin can treat cancer including breast cancer.

Claims 13, 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claim 1, and further in view of Beardsley et al. (WO 2017192740 A2; of record).

Beardsley et al. disclose a thioredoxin reductase inhibitor which includes auranofin, auro-thio-glucose, aurothiomalate, gold sodium thiomalate, sodium aurothiosulfate, gold acetate and gold (Ill) metal complexes (see [0164]; see also claims) can be used to treat cancer, including breast cancer, lung cancer, prostate cancer and cervix cancer (see also page 88, [00295]-[00297]). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Beardsley et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also a gold complex as taught by Beardsley et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Beardsley et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also a gold complex as taught by Beardsley et al. which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
 

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bellacosa et al. and  Mincey et al. as applied above in claim 1, and further in view of Khosroushahi et al. (Journal of Nanobiotechnology 2012, 10:2, 1-15).
The difference between Applicant’s claimed method and the method of Bellacosa et al. Mincey et al. is that Bellacosa et al. and Mincey et al. do not disclose that the compound or agent is a gold complex.
Khosroushahi et al. disclose a water-soluble polyurethane (PU) nanomicelles (complex) comprising paclitaxel (PTX) for efficiently delivery PTX in human breast cancer MCF-7 cells (see abstract).  Also, Khosroushahi et al. disclose that the PU nanomicelles are loaded with PTX (see abstract).  Furthermore, Khosroushahi et al. disclose that these nanomicelles significantly inhibited the growth and proliferation of the human breast cancer MCF-7 cells, leading them to apoptosis (see abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Bellacosa et al., Mincey et al. and Khosroushahi et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also Khosroushahi et al.’s compound or complex  which has the same utility of treating breast cancer, based on factors such as the severity of the 
One having ordinary skill in the art would have been motivated in view of Bellacosa et al., Mincey et al. and Khosroushahi et al., to treat cancer such as breast cancer in subject or patient who is suffering from or at risk of osteoporosis as taught by Mincey et al. comprising administering to the said subject or patient Bellacosa et al.’s compound or agent aurothioglucose and also Khosroushahi et al.’s compound or complex which has the same utility of treating breast cancer, based on factors such as the severity of the breast cancer, especially since Bellacosa et al. disclose that aurothioglucose can treat cancer including breast cancer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MICHAEL C HENRY/Examiner, Art Unit 1623